CRIST, Presiding Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
On May 27, 1977, a jury found movant guilty of first degree robbery with a dangerous and deadly weapon. The court assessed punishment at twenty years. This conviction was affirmed in State v. Carter, 571 S.W.2d 779 (Mo.App.1978).
The essence of movant’s claim in the proceeding below is that he was denied effective assistance of counsel. Among alleged shortcomings of movant’s attorney was his failure to offer evidence at the trial to show that movant was neither the registered owner of the revolver used in the robbery, nor were his fingerprints found on the weapon. Movant also asserts that his trial counsel should have called him to testify on his own behalf. On this appeal, movant claims that the court in the 27.26 proceeding failed to make specific findings of fact and conclusions of law as to counsel’s failure to offer evidence as to the weapon. Further, movant asserts error in the court’s finding that counsel’s failure to call movant to testify did not deny him effective assistance of counsel.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears. An extended opinion would have no preceden-tial value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD and SNYDER, JJ., concur.